Citation Nr: 0834253	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-40 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the RO's rating reduction for degenerative disc 
disease and degenerative joint disease of the lumbar spine 
from 60 percent to 10 percent effective May 1, 2005, was 
proper.

2.  Entitlement to an increased rating for degenerative disc 
disease and degenerative joint disease of the lumbar spine.

3.  Whether the RO's rating reduction for degenerative disc 
disease and degenerative joint disease of the cervical spine 
from 30 percent to 10 percent effective May 1, 2005, was 
proper.

4.  Entitlement to an increased rating for degenerative disc 
disease and degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Initially, the Board notes that the current claims on appeal 
were initiated with claims for increased ratings filed by the 
veteran in July 2004.  In November 2004, the RO proposed a 
rating reduction for the veteran's lumbar and cervical spine 
disabilities.  An RO rating decision in January 2005 reduced 
the rating for the lumbar spine from 60 percent to 10 percent 
effective May 1, 2005.  The RO also reduced the rating for 
the cervical spine from 30 percent to 10 percent effective 
May 1, 2005.  A statement of the case (SOC) issued in 
December 2005 addressed the issue of the propriety of the 
rating reductions, and the appropriate disability rating to 
assign for the lumbar and cervical spine disabilities.  The 
veteran perfected his appeal with a VA Form 9 filing received 
in December 2005.

In cases where a veteran's disability rating is reduced, the 
Board must determine whether the veteran's disability rating 
was proper and not phrase the issue in terms of whether the 
veteran was entitled to an increased rating.  See Dofflemeyer 
v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  The Board 
clearly has before it a rating reduction case for both the 
lumbar and cervical spine disabilities.  The issues as raised 
by the veteran go beyond restoration for his disability 
ratings and reflect his intent to seek higher disability 
ratings than assigned before the rating reductions, however.  
Thus, the Board has rephrased the issues listed on the title 
page to better reflect all issues raised by the veteran. 

In August 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  

The issues of entitlement to increased ratings for the 
veteran's lumbar and cervical spine disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's 60 percent rating for lumbar spine 
disability, and 30 percent rating for cervical spine 
disability were in effect from April 20, 2000, to May 1, 
2005.

2.  The RO's January 2005 decision, which reduced the 
disability evaluations for the veteran's service connected 
lumbar and cervical spine disabilities, do not reflect 
consideration of the provisions of 38 C.F.R. § 3.344 or 
38 C.F.R. § 3.951(a) prior to the reduction action. 


CONCLUSIONS OF LAW

1.  The RO's January 2005 rating decision, insofar as it 
pertains to the reduction of the disability rating assigned 
for the service-connected degenerative disc disease and 
degenerative joint disease of the lumbar spine from 60 
percent to 10 percent, is void ab initio.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.951(a) (2007); 
Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993).

2.  The RO's January 2005 rating decision, insofar as it 
pertains to the reduction of the disability rating assigned 
for the service-connected degenerative disc disease and 
degenerative joint disease of the cervical spine from 30 
percent to 10 percent, is void ab initio.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.951(a) (2007); 
Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's 
rating schedule shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated actually improved.  38 C.F.R. § 3.951(a).

Pursuant to 38 C.F.R. § 3.344(a) for ratings that have been 
in effect for long periods at the same level, 
"[e]xaminations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction."  38 C.F.R. § 3.344(a).  These 
provisions apply to ratings that have continued for five 
years or more.  38 C.F.R. § 3.344(c).  Section 3.344 also 
provides that "[r]atings on account of disease subject to 
temporary or episodic improvement ... will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated."  38 C.F.R. 
§ 3.344(a).  This regulatory section further provides that, 
even where material improvement in a service-connected 
condition is clearly reflected by the evidence, VA must 
"consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life."  Id.

The duration for the purposes of 38 C.F.R. § 3.344(c) is 
measured from the effective date assigned the rating until 
the effective date of the actual reduction and not the date 
of the RO's proposal or ordering of a reduction.  Brown 
(Kevin) v. Brown, 5 Vet. App. 413, 418 (1993).  As noted in 
Brown, the plain language of 38 C.F.R. § 3.344 and the due 
process provisions of 38 C.F.R. § 3.105 poses difficulties 
for the RO insofar as there is great uncertainty in 
determining whether the 5-year period will be completed by 
the time a rating reduction is actually implemented with the 
assignment of a prospective effective date.

If a reduction of a protected rating is at issue, the Board 
must "establish, by a preponderance of the evidence and in 
compliance [with] 38 C.F.R. § 3.344, that a rating reduction 
is warranted."  Sorakubo v. Principi, 16 Vet. App. 120, 123-
4 (2002) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 
(1993)).  Where the VA fails to observe applicable law and 
regulation in reducing a veteran's rating, such a rating is 
"void ab initio and the Court will set it aside as 'not in 
accordance with law.'"  Brown, 5 Vet. App. 422 (quoting 
38 U.S.C.A. § 7261(a)(3)(A)).  See Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995).

In this case, a rating decision in April 2002 granted service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine and assigned an initial 60 
percent evaluation under Diagnostic Code (DC) 5010-5293 
effective April 20, 2000.  This rating contemplated 
pronounced intervertebral disc syndrome (IVDS) with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  See also 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  The RO also 
granted service connection for degenerative disc disease and 
degenerative joint disease of the cervical spine, and 
assigned an initial 30 percent evaluation under DC 5290 
effective April 20, 2000.  This rating contemplated 
"severe" limitation of cervical spine motion.  See 
38 C.F.R. § 4.71a, DC 5290.

Effective September 23, 2002, the regulations pertaining to 
evaluating IVDS were revised.  Under the revised criteria, 
IVDS is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating IVDS was 
changed to DC 5243, which provides that ratings are now based 
on either the general rating formula for diseases and 
injuries of the spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

In pertinent part, the revised General Rating Formula for 
Diseases and Injuries of the Spine supplanted the subjective 
"severe" limitation of motion term in DC 5290 for an 
objective measurement of 15 degrees or less when evaluating 
whether a 30 percent rating is warranted based upon cervical 
spine motion. 

In this case, the veteran's 60 percent rating for lumbar 
spine disability and 30 percent rating for cervical spine 
disability were in effect from April 20, 2000, to May 1, 
2005, a period of more than five years.  The Board 
acknowledges that the RO proposed and ordered a rating 
reduction prior to the expiration of the 5-year period.  The 
rating reduction time period is measured to the effective 
date of the actual reduction, however.  Brown, 5 Vet. App. at 
418.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 
(b) apply to this case.

In its January 2005 rating reduction decision, the RO reduced 
the veteran's disability evaluations for his lumbar and 
cervical spine disabilities based upon the results from a VA 
examination conducted in September 2004.  That examination 
demonstrated improved range of motion findings for the lumbar 
and cervical spines as compared to the previous VA 
examination in June 2003.  The veteran reported a recent 
history of five back injuries while working at the U.S. Post 
Office which interfered with his work abilities, however, and 
that he had received treatment for his lumbar strains by the 
company doctor.  The veteran continued to complain of chronic 
neck pain.

In reducing the disability evaluations in January 2005, the 
RO re-coded the veteran's lumbar and cervical spine 
disability ratings in accordance with the revised rating 
criteria that were not in effect at the time of the initial 
ratings.  In fact, the criteria utilized for the lumbar spine 
(DC 5010-5237) and the cervical spine (DC 5242) do not 
correlate in any respects to the findings necessary for the 
initial ratings assigned.  Importantly, in the January 2005 
rating decision, the RO made no finding that the veteran's 
lumbar and/or cervical spine disabilities actually improved, 
as required when a rating reduction is made under a 
readjustment to the rating schedule.  38 C.F.R. § 3.951(a).  
Furthermore, the RO did not address whether the VA 
examination used as a basis for the reduction was as full and 
complete as the examination on which the previous ratings 
were established or whether the evidence demonstrated 
material improvement that would be obtained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).

The Board emphasizes that failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  Such an omission is error 
and not in accordance with the law.  See Greyzk, 12 Vet. App. 
at 292.  As the 60 percent rating for the lumbar spine 
disability and the 30 percent rating for cervical spine 
disability were in effect for more than 5 years, the RO's 
failure to apply 38 C.F.R. § 3.344 in reducing the veteran's 
ratings voids ab initio the rating reductions.  The failure 
to consider and apply 38 C.F.R. § 3.951(a) in this case also 
was error.  Therefore, the Board restores the 60 percent 
rating for the lumbar spine disability and the 30 percent 
rating for the cervical spine disability, effective May 1, 
2005. 

ORDER

The reduction in evaluation for degenerative disc disease and 
degenerative joint disease of the lumbar spine was improper; 
restoration of the 60 percent evaluation is granted effective 
May 1, 2005.

The reduction in evaluation for degenerative disc disease and 
degenerative joint disease of the cervical spine was 
improper; restoration of the 60 percent evaluation is granted 
effective May 1, 2005.


REMAND

As noted in the Introduction, the veteran initiated his claim 
in July 2004 seeking ratings greater than 60 percent for his 
lumbar spine disability and greater than 30 percent for his 
cervical spine disability.  These ratings have been restored.

At his August 2008 hearing, the veteran testified to weakness 
and numbness of his left hand and limited motion of both 
upper extremities.  Notably, VA examination in July 2007 
noted the presence of left upper extremity atrophy with 
decreased pinprick sensation, but provided no explanation for 
the abnormal finding.  He further testified to incapacitating 
episodes of lumbar spine IVDS which occurred monthly, and 
lasted 3-4 days in duration.  In light of the claimed 
increased severity of symptoms since his last VA examination 
in July 2007, the Board finds that the veteran should be 
afforded additional VA examination to determine the current 
nature and severity of his service connected lumbar and 
cervical spine disabilities, to include the identification of 
all chronic orthopedic and neurologic manifestations of IVDS.  
VAOPGCPREC 11-95 (Apr. 7, 1995).

The veteran has reported exacerbations of lumbar spine 
disability which caused him to miss work at the U.S. Post 
Office.  He reports treatment by the company physician and a 
private physician.  This potentially relevant evidence should 
be obtained prior to any further adjudication of this claim.

Also, during the pendency of this appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been interpreted to require more specific 
guidance as to how to substantiate a claim for an increased 
rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Veterans Benefits Administration (VBA) has issued 
guidance for complying with the Vazquez-Flores decision.  See 
VBA Fast Letter 08-16 (June 2, 2008).  On remand, the RO 
should issue corrective notice to the veteran.

The RO also should obtain the veteran's up-to-date VA medical 
records.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided 
corrective VCAA notice on his claims for 
increased ratings for lumbar and cervical 
spine disabilities consistent with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) and VBA Fast Letter 08-16.  In 
particular, he should be advised to submit 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
disabilities and the effect that worsening 
has on his employment and daily life; and 
also notified of the schedular criteria 
for rating spine disabilities under DC's 
5235 to 5243.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for lumbar and cervical spine 
disabilities in recent years, including 
while he has been employed by the U.S. 
Postal Service.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

3.  Schedule the veteran for orthopedic 
and neurologic examinations to determine 
the current nature and severity of his 
lumbar and cervical spine disabilities.  
The claims folder must be made available 
to the examiner(s) for review.  In 
addition to providing range of motion 
testing, the examiner(s) must provide an 
opinion as to the extent, if any, of 
functional loss of use of the lumbar and 
cervical spines due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible, such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The 
examiner(s) also should be requested to 
report all chronic neurologic 
manifestations of the veteran's service 
connected lumbar and cervical spine 
disabilities, to include specifying any 
and all neurologic symptoms (e.g., 
sciatica, neuritis, neuralgia, sensory 
loss, sphincter and bladder dysfunction, 
etc.) with reference to the nerve(s) 
affected (e.g., sciatic nerve).

4.  Thereafter, readjudicate the veteran's 
claims of entitlement to increased ratings 
for degenerative disc disease and 
degenerative joint disease of the lumbar 
spine and of the cervical spine.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


